Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without stating which pixels of the display panel are being sensed, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Specifically, the disclosure teaches that “the sensing circuit 30 simultaneously senses the plurality of pixel signals P<1>, P<2>, .... , provided from the plurality of pixels of the display panel 100” (see fig. 2 and [0057]) without stating where the pixel signals come from.  The examiner speculates that the pixel signals come from a column of pixels.  If this is the case, the issue can be resolved by amending “a sensing circuit configured to simultaneously sense pixel signals provided from pixels of a display panel” as “a sensing circuit configured to simultaneously sense pixel signals provided from a column of pixels of a display panel” of claims 1 and 6.  Similarly, the issue can be resolved by amending “simultaneously senses first pixel signals provided from first pixels of a display panel” as “simultaneously senses first pixel signals provided from a column of first pixels of a display panel” and “simultaneously senses second pixel signals provided from second pixels of a display panel” as “simultaneously senses second pixel signals provided from a column of second pixels of a display panel” of claim 11.  Other claims depend from claims 1, 6 and 11.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claims 1, 6 and 11, is it unclear as to which pixels of the limitations “a sensing circuit configured to simultaneously sense pixel signals provided from pixels of a display panel” of claims 1 and 6 and “simultaneously senses first pixel signals provided from first pixels of a display panel” and “simultaneously senses second pixel signals provided from second pixels of a display panel” of claim 11 are being referred to.  Other claims depend from claims 1, 6 and 11.

Allowable Subject Matter
Claims 1, 6 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Other claims would be allowable due to their dependency on claims 1, 6 and 11.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record teaches, inter alia, 
a sensing circuit configured to simultaneously sense pixel signals provided from pixels of a column of a display panel and the internal reference voltage, and output a reference voltage sensing signal generated by sensing of the internal reference voltage and pixel sensing signals generated by sensing of the pixel signals, of claim 1 (see driver 20 and sensing circuit 30 of fig. 2); 
a sensing circuit configured to simultaneously sense pixel signals provided from pixels of a column of a display panel and the reference voltage, and output a reference voltage sensing signal generated by sensing of the reference voltage and pixel sensing signals generated by sensing of the pixel signals, of claim 6 (see driver 20 and sensing circuit 30 of fig. 4); and 
wherein the master driver generates the internal reference voltage, simultaneously senses first pixel signals provided from a column of first pixels of a display panel and the internal reference voltage, converts a first reference voltage sensing signal generated by sensing of the internal reference voltage into first reference data, converts first pixel sensing signals generated by sensing of first pixel signals into first pixel data, and transmits the first reference data and the first pixel data, and 
wherein the slave driver receives the internal reference voltage, simultaneously senses second pixel signals provided from a column of second pixels of the display panel and the internal reference voltage, converts a second reference voltage sensing signal generated by sensing of the internal reference voltage into second reference data, converts second pixel sensing signals generated by sensing of second pixel signals into second pixel data, and transmits the second reference data and the second pixel data, of claim 11 (see master driver 20 and sensing circuit 30 of fig. 7, and slave driver 22 and sensing circuit 30 of fig. 8).
Lee (US 2017/0032738) similarly teaches an organic light emitting display device that includes a display panel including a pixel at an intersection of a data line, a feedback line, and a scan line; a data driver configured to provide a data signal to the pixel through the data line; and a sensing unit configured to generate a reference voltage based on the data signal, to generate first sensing data based on a sensing current that flows through the feedback line in response to the reference voltage, and to generate second sensing data by digital-converting the reference voltage.  Lee further teaches being able to alternately select the first sensing data and the second sensing data (fig. 3B).  However, Lee does not teach nor suggest, inter alia, of simultaneous sensing as claimed in above limitations.  Lee also only teaches sensing of one row of pixels, not a column, at a time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628